—Order, Supreme Court, New York County (Leland De-Grasse, J.), entered October 18, 1991, which granted defendants’ motions to dismiss plaintiffs’ complaint on the ground inter alia, that plaintiffs’ claims are not justiciable, unanimously affirmed, without costs.
Plaintiffs, four homeless individuals and the Legal Action Center for the Homeless, claim that their rights have been violated by defendants’ failure to provide ready and regular access to clean and safe public toilet facilities. We agree with the IAS Court that the claim raises issues concerning the allocation of public resources that are not justiciable. As we recently stated, "[w]hen there is no constitutional, statutory or regulatory basis for a claimed right, a court will not impose 'its own policy determination upon its governmental partners’ ” (Palmieri v Cuomo, 170 AD2d 283 [quoting Klostermann v Cuomo, 61 NY2d 525, 535], lv denied 78 NY2d 852). Concur — Murphy, P. J., Sullivan, Rosenberger and Wallach, JJ.